Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to the following:

    PNG
    media_image1.png
    127
    391
    media_image1.png
    Greyscale


As filed, claims 1-6 and 10-16 are pending; and claims 7-9 are cancelled.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2020 and 6/21/2021 has been considered by the Examiner.

Priority
The instant application is a 371 application filed 3/26/2020, which is a national stage application of PCT/US2018/061417 filed 11/16/2018, which claims the benefit under 35 USC 119 (e) from US Provisional Applications No. 62/624,938 filed 2/1/2018; 62/610,583 filed 12/27/2017; and 62/587,094 filed 11/16/2017.
New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294, 63 USPQ2d 1843, 1846 (Fed. Cir. 2002), the court held that for a nonprovisional application to be afforded the priority date of the provisional application, 'the specification of the provisional must contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms' to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application" [MPEP 201.11A - emphasis in original].  
It is noted that the requirement for support is evaluated for each claim individually such that different claims may be examined with different effective filing dates.  In the instant case, the ‘938; ‘583; and ‘094 provisional applications did NOT provided support for the instant crystalline Elafibranor having the PXRD peaks depicted in claims 1 and 2.  Accordingly, the instant crystalline Elafibranor, as shown in claims 1-6 and 10-16, are examined with an effective filing date of 11/16/2018 (the filing date of the PCT application; i.e. earliest filing date) because the instant crystalline Elafibranor, as shown in claims 1-6 and 10-16, are not disclosed and supported by the ‘938; ‘583; and ‘094 provisional applications. 
Should applicant desire that the benefit of an earlier effective filing date be according any of the instant claims, the claims must be amended such that they are fully supported by the ‘938; ‘583; and ‘094 provisional applications.
Specification
The disclosure is objected to because of the following informalities:
The amendment filed 3/26/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “each of which is incorporated by reference herein in its entirety”.
MPEP 211.02 and MPEP 201.06(c)(IV) state the following in regard to “Incorporation by Reference” and PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to International applications:

MPEP 211.02, in-part
For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e)  or 120  and 37 CFR 1.78  for benefit of a prior-filed provisional application, nonprovisional application, international application designating the United States, or international design application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(b). The purpose of 37 CFR 1.57(b) is to provide a safeguard for applicants when all or a portion of the specification and/or drawing(s) is (are) inadvertently omitted from an application. See MPEP § 201.06 and 217. However, applicants are encouraged to provide in the specification an explicit 

MPEP 201.06(c)(IV), in-part
201.06(c)    37 CFR 1.53(b) and 37 CFR 1.63(d) Divisional-Continuation Procedure [R-07.2015]

IV. INCORPORATION BY REFERENCE 
An applicant may incorporate by reference the prior application by including, in the continuing application-as-filed, an explicit statement that such specifically enumerated prior application or applications are “hereby incorporated by reference.” The statement must appear in the specification. See 37 CFR 1.57(c)  and MPEP § 608.01(p). The inclusion of this incorporation by reference statement will permit an applicant to amend the continuing application to include subject matter from the prior application(s), without the need for a petition provided the continuing application is entitled to a filing date notwithstanding the incorporation by reference. For applications filed prior to September 21, 2004, the incorporation by reference statement may appear in the transmittal letter or in the specification. Note that for applications filed prior to September 21, 2004, if applicants used a former version of the transmittal letter form provided by the USPTO, the incorporation by reference statement could only be relied upon to add inadvertently omitted material to the continuation or divisional application.


20.6    Confirmation of Incorporation by Reference of Elements and Parts 
(a) The applicant may submit to the receiving Office, within the applicable time limit under Rule 20.7, a written notice confirming that an element or part is incorporated by reference in the international application under Rule 4.18, accompanied by: 
(i) a sheet or sheets embodying the entire element as contained in the earlier application or embodying the part concerned; 
(ii) where the applicant has not already complied with Rule 17.1(a), (b) or (b-bis) in relation to the priority document, a copy of the earlier application as filed; 
(iii) where the earlier application is not in the language in which the international application is filed, a translation of the earlier application into that language or, where a translation of the international application is required under Rule 12.3(a)  or 12.4(a), a translation of the earlier application into both the language in which the international application is filed and the language of that translation; and 


(b) Where the receiving Office finds that the requirements of Rule 4.18 and paragraph (a) have been complied with and that the element or part referred to in paragraph (a) is completely contained in the earlier application concerned, that element or part shall be considered to have been contained in the purported international application on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(c) Where the receiving Office finds that a requirement under Rule 4.18 or paragraph (a) has not been complied with or that the element or part referred to in paragraph (a) is not completely contained in the earlier application concerned, the receiving Office shall proceed as provided for in Rule 20.3(b)(i), 20.5(b)  or 20.5(c), as the case may be. 

20.7    Time Limit
(a) The applicable time limit referred to in Rules 20.3(a)  and (b), 20.4, 20.5(a), (b) and (c), and 20.6(a)  shall be: 
(i) where an invitation under Rule 20.3(a)  or 20.5(a), as applicable, was sent to the applicant, two months from the date of the invitation; 
(ii) where no such invitation was sent to the applicant, two months from the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 

4.18    Statement of Incorporation by Reference
Where the international application, on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office, claims the priority of an earlier application, the request may contain a statement that, where an element of the international application referred to in Article 11(1)(iii)(d)  or (e) or a part of the description, claims or drawings referred to in Rule 20.5(a)  is not otherwise  contained in the international application but is completely contained in the earlier application, that element or part is, subject to confirmation under Rule 20.6, incorporated by reference in the international application for the purposes of Rule 20.6. Such a statement, if not contained in the request on that date, may be added to the request if, and only if, it was otherwise contained in, or submitted with, the international application on that date. 
The instant application is a 371 application which has an International filing date of 11/16/2018.  See a partial capture of the BIB sheet of the instant application below.

    PNG
    media_image2.png
    351
    467
    media_image2.png
    Greyscale

The incorporation by reference statement is being added by way of a Preliminary Amendment filed 3/26/2020, which is after the instant application's International filing date of 11/16/2018.  Therefore, the “incorporation by reference” statement being added to the instant specification by way of the Preliminary Amendment is deemed new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 10, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foreign Patent Application Publication No. WO2019/186410, hereinafter Sulake.  See IDS filed 6/21/2021.

Regarding claims 1-6, 10, 12, 14, and 15, Sulake, for instance, teaches the following crystalline Form-B of Elafibranor having the PXRD peaks as shown below (which is also interpreted by the Examiner that such crystalline form of Elafibranor is free of other solid state forms in order to be named as form-B).  Such crystalline form is used to treat NASH.  


    PNG
    media_image3.png
    106
    579
    media_image3.png
    Greyscale

(pg. 5, lines 8-11)


    PNG
    media_image4.png
    86
    577
    media_image4.png
    Greyscale

(pg. 11, lines 21-23)

    PNG
    media_image5.png
    59
    577
    media_image5.png
    Greyscale

(pg. 11, lines 27-28)


    PNG
    media_image6.png
    50
    579
    media_image6.png
    Greyscale

(pg. 12, lines 1-2)

	As for the limitations, wherein the crystalline form of Elafibranor is an anhydrous form; is non-hygroscopic; and shows less than 0.1% (w/w) of water absorption after exposure to 25oC/80%RH for 24 hours, the Examiner finds such limitations as inherent features that are embedded in the crystalline form of Elafibranor having the PXRD peaks depicted in claims 1 and 2.  Accordingly, any prior art crystalline form of Elafibranor having the same PXRD peaks (e.g. abovementioned crystalline form of Sulake) would be capable of performing the same features.  In addition, according to MPEP 2112(II), such inherent features do not have to be recognized at the time of the invention.
	Accordingly, the abovementioned disclosure of Sulake meets all the limitations of these claims.

Claim Objections
Claims 11 and 16 are objected to as being dependent upon a rejected base claim.

Claims 6, 10, and 13-15 are objected to because of the following informalities:  
a)	Regarding claim 6, the claim recites, “w/w” and “RH”, which are abbreviations, and they need to be spelled out in their entirety because this is the first time that “w/w” and “RH” appear in the claim, and they must be defined.  



c)	Regarding claim 13, the claim recites the phrase, “preparing crystalline Elafibranor according to Claim 1 and converting it to the different solid state form of Elafibranor”.
	Such expression can be clarified by reciting -- converting crystalline Elafibranor according to Claim 1 

d)	Regarding claims 14 and 15, the claim recites the phrase, “or otherwise in need of the treatment”.
	Such expression can be clarified by reciting -- or --.
Appropriate correction is required.

Conclusion
Claims 1-6, 10, 12, 14, and 15 are rejected.
Claims 6, 10, 11, and 13-16 are objected.
Claims 7-9 are cancelled.


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626